Citation Nr: 1456218	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the denial of waiver of separate debt amounts of $64,687.71 and $1,022.00 was valid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the decision, the Committee denied the Veteran's request for a waiver of recovery of overpayments of $64,687.71 and $1,022.00, respectively.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contacted VA on September 26, 2012.  The VA Form 0820 Report of Contact stated that the Veteran requested a video-conference hearing before the Board.  There is no indication in the claims file that the AOJ has scheduled the Veteran for the Board hearing.  Accordingly, this must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


